t c memo united_states tax_court john boyd tenney petitioner v commissioner of internal revenue respondent docket no filed date john boyd tenney pro_se s mark barnes for respondent memorandum findings_of_fact and opinion swift judge respondent determined deficiencies in petitioner's federal income taxes and additions to tax as follows year deficiency dollar_figure big_number additions to tax sec_6653 dollar_figure sec_6654 dollar_figure sec_6653 big_number big_number big_number sec_6653 dollar_figure b b sec big_number big_number big_number big_number big_number big_number sec_6653 dollar_figure sec_6651 dollar_figure -- big_number -- big_number percent of interest due on portion of underpayment attributable to fraud unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after settlement of some issues the issues for decision are whether petitioner received unreported income whether petitioner is entitled to certain claimed deductions and whether petitioner is liable for the fraud and other additions to tax for the years in issue petitioner has not filed federal_income_tax returns because petitioner did not maintain adequate books_and_records respondent determined petitioner’s income under a combination of the specific item and bank_deposits methods of proof findings_of_fact some of the facts have been stipulated and are so found when the petition was filed petitioner resided in salt lake city utah during the years in issue funds were transferred to petitioner from relatives friends and others hereinafter jointly referred to as investors and petitioner used the funds to make numerous investments in publicly traded stock for each year in issue the identity of most investors who transferred funds to petitioner the total amount of funds transferred to petitioner and the nature and purpose of funds transferred to petitioner are not established in the record during through after receipt of funds from investors petitioner generally did not treat the funds received from investors as the funds of the investors rather petitioner deposited the funds received from investors into his personal bank accounts and petitioner used the funds to enter into numerous transactions for the purchase and sale of stock and commodities on his own behalf with funds received from investors petitioner also participated in promotional and market manipulation of the stock of a number of corporations including cellwest inc cellwest a publicly traded utah corporation of which petitioner was president when investors requested an accounting of funds transferred to petitioner petitioner did not provide such an accounting and petitioner did not otherwise disclose to investors the status of the funds because petitioner used the funds received from investors to invest on his own behalf specific identifiable proceeds realized on transactions petitioner entered into with the funds constitute proceeds and specific items of capital_gain or loss realized by petitioner personally adjusted for petitioner's tax bases in the various transactions where his tax bases are established in the record also petitioner realized additional items of specific identifiable income in the form of partnership_distributions royalties interest_income fees and various checks that were not deposited into petitioner’s bank accounts but that were either made payable to petitioner or endorsed over to petitioner the following schedule summarizes separately for each year in issue and by category of income only the total of the specific items of income that petitioner realized that were determined by respondent and that we sustain the total income figures reflected in the schedule take into account any_tax basis in the various specific stock and commodity investments that petitioner has established year category of income gain from sale of stock and commodities partnership_distributions royalties amount total dollar_figure big_number big_number dollar_figure gain from sale of stock and commodities interest dollar_figure big_number loss from sale of stock and commodities dollar_figure big_number dollar_figure dollar_figure big_number loss from sale of stock and commodities interest checks not deposited into petitioner’s bank accounts gain from sale of stock and commodities interest fees checks not deposited into petitioner’s bank accounts gain from sale of stock and commodities fees dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number dollar_figure dollar_figure dollar_figure also during the years in issue petitioner maintained one personal bank account at each of the two banking institutions indicated below and petitioner made total deposits into these two personal bank accounts in the amounts indicated year banking institution deseret fed sav loan assoc total bank_deposits dollar_figure big_number deseret fed sav loan assoc big_number deseret fed sav loan assoc guardian state bank dollar_figure big_number big_number guardian state bank big_number also in and petitioner deposited funds in the total_amounts of dollar_figure and dollar_figure respectively into a corporate bank account at zions first national bank in the name of recom inc a company related to cellwest petitioner was a signatory on this corporate account in from funds deposited into a money market account at merrill lynch in petitioner's name and from funds deposited into his bank account at guardian state bank petitioner paid the following business_expenses for various consulting services year consulting services dollar_figure big_number big_number in petitioner filed for bankruptcy and in january of petitioner received a discharge of many of his debts also in after having pledged as collateral his personal_residence and stock that he owned to obtain a loan for a corporation petitioner lost his personal_residence in foreclosure of the loan since petitioner and his family have lived in a rental home beginning in the late 1980's a number of lawsuits were filed against petitioner on behalf of investors to recover funds transferred to petitioner in petitioner was convicted in utah state court of securities fraud of selling unregistered securities and of selling securities as an unregistered agent as indicated petitioner did not maintain adequate books_and_records relating to the income he realized on his investments to the various investor funds that were transferred to and received by him and to his business_expenses for through petitioner did not make estimated_tax payments and for those years petitioner has never filed individual federal_income_tax returns in fact it appears that for at least years through petitioner has failed to file individual federal_income_tax returns during respondent’s audit petitioner was generally uncooperative for example petitioner specifically denied to respondent’s agent that he owned any bank accounts on audit and in the notice_of_deficiency for the years in issue using a combination of the specific item and bank_deposits methods of proof respondent charged petitioner with total unreported income for each year as follows year unreported income dollar_figure big_number big_number big_number big_number big_number big_number in respondent's determination for each year of additional income to be charged to petitioner under the bank_deposits method of proof it appears that respondent did not credit against total unexplained bank_deposits the specific items of income that respondent charged to petitioner under the specific item method of proof also for lack of substantiation respondent disallowed the majority of the losses claimed by petitioner during the audit relating to petitioner's investments for each of the years in issue respondent also determined that petitioner was liable for additions to tax for fraud and for failure to pay estimated_tax after trial respondent made certain concessions and adjustments for through respondent adjusted downward respondent's income determinations for petitioner to reflect petitioner's tax basis that was established in many specific transactions for and without amending his answer respondent attempted to adjust upward respondent's income determination for petitioner on the basis of deposits into two additional checking accounts at utah central credit_union that respondent became aware of for the first time during trial in respondent's brief respondent asserts that for and petitioner received additional unreported income of dollar_figure and dollar_figure respectively based on deposits into the two additional accounts in petitioner's name at utah central credit_union the schedule below reflects for each of the years in issue a summary of the revised posttrial total income charged by respondent to petitioner on the basis of categories of specific items of income and loss determined by respondent and deposits into petitioner’s and recom’s bank accounts that respondent treats as taxable_income to petitioner including the additional deposits that respondent charges to petitioner as income after trial year category of income and bank_deposits amount total gain from sale of stock and commodities dollar_figure big_number partnership income royalties received big_number big_number dollar_figure big_number gain from sale of stock and commodities dollar_figure big_number big_number interest bank_deposits deseret fed sav loan assoc big_number loss from sale of stock and commodities dollar_figure big_number bank_deposits deseret fed sav loan assoc zions first national bank big_number big_number loss from sale of stock and commodities dollar_figure big_number interest checks loss carryover from bank_deposits deseret fed sav loan assoc guardian state bank zions first national bank big_number big_number big_number big_number big_number dollar_figure big_number dollar_figure big_number dollar_figure gain from sale of stock and commodities dollar_figure big_number big_number big_number interest compensation checks judgments against petitioner bank_deposits guardian state bank utah central credit_union utah central credit_union big_number big_number big_number big_number dollar_figure big_number gain from sale of stock and commodities dollar_figure big_number big_number big_number compensation judgments against petitioner bank_deposits utah central credit_union utah central credit_union big_number big_number dollar_figure big_number opinion where a taxpayer fails to maintain adequate books_and_records respondent is entitled to reconstruct a taxpayer's income by any reasonable method sec_446 937_f2d_1548 10th cir affg tcmemo_1989_552 94_tc_654 23_tc_879 sec_61 provides that gross_income includes all income from whatever source derived 348_us_426 income constitutes taxable_income when a taxpayer has such control_over it that as a practical matter the taxpayer derives readily realizable economic value from it 343_us_130 generally for purposes of tax deficiencies determined in respondent's notices of deficiency bank_deposits are treated as prima facie evidence of receipt of taxable_income and respondent need not prove a taxable source of the deposits parks v commissioner supra 87_tc_74 64_tc_651 affd 566_f2d_2 6th cir as explained respondent argues that petitioner should be taxed under the specific item method of proof on specific items of income that the evidence indicates petitioner received during the years in issue including gain petitioner realized on the sale of stock and commodities and on funds petitioner received from checks that were not deposited into petitioner's bank accounts but that were made payable to petitioner or endorsed over to petitioner and under the bank_deposits method of proof on funds deposited into petitioner’s personal and recom’s bank accounts respondent contends that petitioner's participation on his own behalf in numerous transactions for the purchase and sale of stock and commodities and petitioner's treatment as his own of funds received from investors constitute the primary taxable source of bank_deposits charged to petitioner as taxable_income petitioner contends that funds he received from investors were all invested on behalf of investors that gains realized on the sale of stock and commodities should not be treated as taxable_income to him and that in any event if the large losses and business_expenses he incurred over the years are allowed it will be clear that net losses not gains were realized from petitioner's numerous investment and business activities on the evidence in this case we have found that under the specific item method of proof petitioner is to be charged with the following total gains and allowed the following total losses from the sale of stock and commodities for each year year specific items of gain and loss dollar_figure big_number big_number big_number big_number big_number petitioner has not substantiated tax bases in the above sale transactions in excess of those allowed by respondent also as we have found petitioner is to be charged with totals of dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for in additional ordinary_income with regard to specific items of partnership_distributions royalties interest_income and fees for and also under the specific item method of proof respondent treats bank checks in the totals of dollar_figure and dollar_figure respectively that petitioner received but which were not deposited into petitioner’s bank accounts as additional specific items of taxable_income to petitioner of the above checks checks in the totals of dollar_figure and dollar_figure respectively for each year were either made payable directly to petitioner or endorsed over to petitioner petitioner claims that these specific checks relate to a stock trading scheme involving petitioner and other individuals who transferred the same funds back and forth to manipulate the price of stock and therefore that these checks should not be treated as taxable_income to petitioner petitioner has not presented credible_evidence of this alleged stock manipulation scheme and the above checks are to be treated as specific items of taxable_income to petitioner certain additional checks in the totals of dollar_figure and dollar_figure that were not deposited into petitioner’s bank accounts in and respectively and that were charged by respondent to petitioner as additional items of specific income were not made payable to petitioner they were not endorsed over to petitioner nor were they deposited into petitioner’s bank accounts respondent’s theory for charging these checks to petitioner as specific items of taxable_income appears to be that on some of the checks petitioner’s name was written on the memo line petitioner is not the indicated payee on these checks and the evidence does not establish that these checks benefited petitioner funds represented by these checks are not to be treated as constituting specific items of income to petitioner with regard generally to respondent's bank_deposits analysis of additional income received by petitioner the evidence indicates that petitioner realized substantial proceeds from the sale of stock and commodities also petitioner deposited funds received from investors into his personal bank accounts and petitioner invested those funds for his personal benefit accordingly those funds are to be treated as converted to petitioner’s personal_use and as a taxable source of deposits into petitioner's bank accounts it is thus established that at least two taxable sources existed for the large deposits made into petitioner's personal bank accounts namely proceeds from the sale of stock and commodities and investor funds converted to petitioner’s personal_use under the bank_deposits method of proof and for purposes of the tax deficiencies at issue herein we conclude that for and total deposits of dollar_figure dollar_figure dollar_figure and dollar_figure respectively into petitioner's personal bank accounts are to be treated as taxable_income to petitioner no credible_evidence indicates that petitioner used those funds for business purposes the funds however deposited in and into recom's corporate bank account at zions first national bank in the total_amounts of dollar_figure and dollar_figure respectively should not be treated as taxable_income to petitioner no credible_evidence indicates that petitioner used these funds deposited into this corporate account for personal purposes total deposits of dollar_figure and dollar_figure respectively for and into petitioner's accounts at utah central credit_union that respondent on brief seeks to add to his determination of petitioner's additional income under the bank_deposits method of proof were not properly raised by respondent by answer or by motion and we decline to allow respondent to raise these deposits for the first time on brief rule because specific items of income that we charge to petitioner herein could have been the source of unexplained deposits into petitioner's bank accounts to the extent respondent has not credited against total unexplained bank_deposits charged as income to petitioner the specific items of income that we charge to petitioner under the specific item method of proof other than the dollar_figure and dollar_figure for and respectively that we charge to petitioner as specific items of income arising from checks not deposited into petitioner's bank accounts petitioner in the rule computation is to be given credit therefor with regard to petitioner's claim that he incurred substantial additional losses_and_expenses in each year that the court should allow as additional business_expenses we have found that petitioner has established that he paid dollar_figure in dollar_figure in and dollar_figure in in business_expenses from funds deposited into his money market account at merrill lynch and from his bank account at guardian state bank petitioner is to be allowed these expenses as deductible business_expenses petitioner's claim to additional losses_and_expenses beyond those allowed herein is not supported by the evidence and is denied we reject petitioner's general claim that over the years in issue he never realized any bottom line net_income and that he realized over the years in issue total losses in excess of dollar_figure million no credible_evidence supports the nature and amount of petitioner's claim to total net losses in any of the years before us petitioner points to his bankruptcy filing and to the loss of his residence and petitioner argues that respondent should have performed a net_worth analysis of petitioner's income for the years in issue petitioner alleges that such a net_worth analysis would have corroborated losses he claims to have realized over the years respondent in this case is under no obligation to make such a net_worth computation as indicated respondent is entitled to reconstruct petitioner's income by any reasonable method erickson v commissioner f 2d pincite united dressed beef co v commissioner t c pincite with the exceptions noted we sustain respondent's determination of petitioner's taxable_income for each of the years in issue under the specific item and the bank_deposits methods of proof fraud and other additions to tax for and if any portion of a tax underpayment is attributable to fraud the addition_to_tax for fraud under sec_6653 equal sec_50 percent of the total underpayment_of_tax and increased interest under sec_6653 equal sec_50 percent of interest payable under sec_6601 but only with respect to that portion of the underpayment that is attributable to fraud respondent has the burden of proving what portion of the underpayment is attributable to fraud for and the addition_to_tax for fraud under sec_6653 equal sec_75 percent of that portion of a tax underpayment that is attributable to fraud and for and increased interest under sec_6653 equal sec_50 percent of interest payable under sec_6601 with respect to that portion of a tax underpayment that is attributable to fraud for and where respondent proves that any part of a taxpayer's underpayment of income_tax is due to fraud fraud is presumed with respect to the entire underpayment unless the taxpayer proves otherwise by a preponderance_of_the_evidence sec_6653 for if a taxpayer fraudulently fails to file a tax_return the fraudulent_failure_to_file addition_to_tax under sec_6651 provides for an addition_to_tax equal to percent of the amount_required_to_be_shown_as_tax on the return for every month the return is late but not to exceed percent to establish fraud for each of the years in issue respondent has the burden to prove by clear_and_convincing evidence that a taxpayer underpaid the taxpayer's correct_tax liability and that part of the underpayment was due to fraudulent intent sec_7454 rule b 763_f2d_1139 10th cir affg tcmemo_1984_152 102_tc_632 91_tc_874 where allegations of fraud are intertwined with unreported and indirectly reconstructed income respondent is required to establish a likely source for the alleged unreported income 96_tc_858 affd 959_f2d_16 2d cir parks v commissioner t c pincite with respect to the fraud addition_to_tax only bank_deposits will not be treated as taxable_income unless respondent proves a likely taxable source of the bank_deposits or disproves nontaxable sources alleged by the taxpayer parks v commissioner supra pincite for fraud purposes a taxpayer is generally required to present probative evidence of deductions not previously claimed before respondent bears any burden_of_proof with regard to alleged additional deductions claimed by a taxpayer see 218_f2d_869 7th cir rivera v commissioner tcmemo_1979_343 with regard to fraudulent intent respondent is required to prove that a taxpayer intended to evade taxes by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes parks v commissioner supra pincite 91_tc_1 generally fraud is established by circumstantial evidence because direct evidence of fraud is not available clayton v commissioner supra pincite 80_tc_1111 courts have developed certain indicia of fraud including the following understatements of income inadequate books_and_records unfiled tax returns lack of cooperation with tax authorities implausible or inconsistent explanations of behavior concealed assets and illegal activity 796_f2d_303 9th cir affg tcmemo_1984_601 clayton v commissioner supra pincite 92_tc_661 recklitis v commissioner supra pincite as indicated petitioner argues that for the years in issue he realized large losses that he had no federal_income_tax liability and therefore that no underpayment_of_tax exists petitioner also argues that respondent has not established that he fraudulently failed to file income_tax returns and fraudulently underpaid his correct federal_income_tax liability petitioner claims that he did not file income_tax returns for the years in issue because he received no salary or wages and because he earned no income in our consideration of the fraud addition_to_tax we must consider petitioner’s taxability on the specific items of income and on the deposits into his bank accounts and petitioner’s claimed losses_and_expenses in light of the placement of the burden_of_proof on respondent by clear_and_convincing evidence for and the specific items that we have charged to petitioner as income are established by clear_and_convincing evidence and the large expenses and losses that petitioner claims are not supported by any credible_evidence with regard to the income charged to petitioner under the bank_deposits method of proof respondent has established likely taxable sources of the bank_deposits and petitioner makes no credible argument as to nontaxable sources of those deposits accordingly for fraud purposes we treat all of the unexplained bank_deposits as additional income to petitioner in the schedule below and for purposes of analyzing the imposition of the fraud addition_to_tax we set forth our calculations of petitioner’s net_income for each year in issue reflecting all expenses and losses that are allowed by respondent and that are allowed herein year category of income expenses and losses amount total gain from sale of stock and commodities dollar_figure big_number big_number partnership_distributions royalties big_number dollar_figure big_number gain from sale of stock and commodities dollar_figure big_number interest bank_deposits big_number deseret fed sav loan assoc big_number loss from sale of stock and commodities dollar_figure big_number bank_deposits deseret fed sav loan assoc business_expenses big_number big_number loss carryover from loss from sale of stock and commodities interest checks not deposited into petitioner’s dollar_figure big_number big_number bank accounts bank_deposits deseret fed sav loan assoc guardian state bank business_expenses big_number big_number big_number big_number gain from sale of stock and commodities dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure interest fees checks not deposited into petitioner’s bank accounts bank_deposits guardian state bank business_expenses judgments against petitioner big_number big_number big_number big_number big_number gain from sale of stock and commodities dollar_figure big_number fees judgments against petitioner big_number big_number dollar_figure big_number dollar_figure big_number based on the above calculations there exist substantial understatements of income for each of the years through and for for the understatement of dollar_figure may in isolation not be regarded as substantial but it does constitute an understatement and taken together with those of the other years it reflects a pattern of understatement for all of the years with regard to fraudulent intent the evidence establishes for each year in issue that petitioner realized significant income that he failed to report that petitioner failed to pay significant tax_liabilities that petitioner failed to maintain adequate books_and_records that petitioner failed to file income_tax returns and that petitioner did not cooperate with respondent petitioner attempted to conceal assets and bank accounts and petitioner misled respondent's agents petitioner did not file federal_income_tax returns for the years in issue during which he realized substantial income we conclude that for each of the years in issue respondent has proven by clear_and_convincing evidence that petitioner fraudulently intended to evade his correct federal_income_tax liabilities as explained supra p to the extent respondent has not credited against total unexplained bank_deposits charged as income to petitioner the specific items of income that we charge to petitioner under the specific item method of proof petitioner in the rule computation is to be given credit therefor and adjustments to the above calculations will be necessary and may affect the amount of the understatements for each year for each year we conclude that the increases to petitioner's taxable_income that we have sustained herein relating to the specific items of income and to the bank_deposits are attributable to fraud sec_6654 provides for an addition_to_tax for failure to make timely estimated income_tax payments petitioner has not proven that an exception applies and for each year in issue petitioner is liable for the sec_6654 addition_to_tax to reflect the foregoing decision will be entered under rule
